Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s amendment filed 9/20/21. New and amended Claims 1-8, 10-16 are pending.   	
Response to Arguments 
Regarding the prior art of Cotter, Applicant has argued “The Office Action equates 36/36' of Cotter to the claimed bushing, however, this is in error. Cotter's bearing 36 does not include a first internal radial protrusion that extends radially from the bearing towards an axis of Cotter's piston (34) and that is positioned at an end of Cotter's bearing (36).” (p. 6). Applicant’s arguments have been fully considered but they are not persuasive. Examiner respectfully disagrees. Cotter continues to teach the newly amended claim language of “wherein said bushing comprises a first internal radial protrusion (“2”, example annotations below in the office action) that extends radially from said bushing towards said axis and contacting said piston-stem, the first internal radial protrusion being positioned at an end of said bushing”. Examiner has provided example annotated drawings below of the “protrusion” (“2”) claim language taught by Cotter (for full details, please see the following action). Using the first example provided by Examiner below, here are further example annotations regarding the amended claim language:


    PNG
    media_image1.png
    504
    817
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    571
    1018
    media_image2.png
    Greyscale




Applicant has further argued “Of the three diagrams provided in the Office Action, only the first could be interpreted as including a "radial extension". However, as demonstrated by this first, annotated figure, the bearing 36 of Cotter does not disclose that the radial part "2" is positioned "at an end of said bushing", as the claimed first internal radial protrusion is. In contrast, part "2" of the first, annotated figure is formed along the entire length and surface of the portion of the bearing (36) demarcated "1". Therefore, the part "2" of the first, annotated figure cannot extend radially, toward the axis of the piston (34) and be positioned at an end of the bearing, as the claimed first internal radial protrusion is configured to do.” (p. 7). Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., some further definition of the shape, location, or orientation of the first internal radial protrusion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argument of “does not disclose that the radial part "2" is positioned "at an end of said bushing" is not persuasive, as the protrusions as annotated by Examiner above and in the following action are shown as claimed “being positioned at an end of said bushing”; applicant’s own argument of “part "2" of the first, annotated figure is formed along the entire length” admits as much. The current claim language does not restrict this “an end of said bushing” to being the only location the protrusion may exist. 


    PNG
    media_image3.png
    504
    909
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    504
    909
    media_image4.png
    Greyscale


Applicant has further argued “Further, new Claim 16 is allowable over Cotter.”(p. 8). Examiner respectfully disagrees. Please see the above and below arguments and the following action. 
Applicant has further argued “In addition, Cotter does not disclose a second internal radial protrusion, and the first diagram provided on page 3 of the Office Action does not include two protrusions. In regards to the other two diagrams on pages 3 and 4 of the Office Action, the opposite edges of Cotter's bearing (36) should not be considered as separate protrusions because they are not "spaced apart" as the claimed first internal radial protrusion and second internal radial protrusion are. In the present application, and what is understood in the art, the term "spaced apart" includes a physical separation, with the opposite edges of the part "2" in the annotated figures of the Office Action being connected to each other, hence, not spaced apart. Therefore, new Claim 16 is not disclosed by Cotter, and is in condition for allowance.” (p. 8). Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., some further definition of the shape, location, or orientation of the first and second internal radial protrusions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that both internal radial protrusions are part of the same bushing, as both claimed and disclosed. Therefore applicant’s argument of “what is understood in the art, the term "spaced apart" includes a physical separation, with the opposite edges of the part "2" in the annotated figures of the Office Action being connected to each other, hence, not spaced apart” cannot be persuasive as this would disqualify applicant’s instant invention from being claimed as such. In both the second and third example 

    PNG
    media_image5.png
    504
    909
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    504
    909
    media_image6.png
    Greyscale


Examiner also notes other interpretations of Cotter are possible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotter et al. (US 5303906).
Regarding Claim 1,
A gas cylinder actuator with safety device for uncontrolled return of the piston-stem, which comprises:
 	a tubular containment jacket (160, Figs. 1, 9-10,
 	two opposing heads (left end with 24 or (44 and/or 48), and right end with 26 or 22, Figs. 1, 9, 10) for closing said tubular jacket, a first head (left end with 24 or (44 and/or 48), Figs. 1, 9, 10) which is provided with a through hole (note 20 or 20’ passes through, Figs. 1, 9, 10) for passage and for translation guidance with respect to an axis of symmetry for a piston-stem (20 or 20’), and a second, opposing head (right end with 26 or 22, Figs. 1, 9, 10),
 	the piston-stem, which comprises a stem portion (20, 20’) and a piston portion (ex. 34; or 32 or 126),
sealing means (with 46 of 18; or 48) which are arranged so as to act against said stem portion at said through hole, wherein the sealing means are constituted by an annular gasket (with 46; or 48) which is pressed between an outer surface of the stem portion and a facing portion of the internal surface of the jacket,

 said gas cylinder actuator further comprising, between said first head and said piston portion, a bushing (36, 36’, Figs. 1, 9, 10, ex. Col. 2, line 58-Col. 3, line 8, Col. 6, line 29-Col. 7, line 56), which is coupled to said tubular jacket with means of preventing translation (with 38, ex. Col. 2, line 58-Col. 3, line 8,) with respect to said axis, and is designed to encounter said piston portion, said bushing being configured to at least be deformed in the event of impact with said piston portion owing to the uncontrolled return of said piston-stem, so as to allow the passage of said piston portion and the formation of a gas discharge passage between the piston-stem, the sealing means and the through hole (Figs. 1, 9, 10; ex. Col. 7, lines 9-33), said bushing positioned between said sealing means and said piston portion of said piston-stem (Figs. 1, 9, 10), and wherein said bushing comprises a first internal radial protrusion (“2”, example annotations below; please see also comments in the response section above) that extends radially from said bushing towards said axis and contacting said piston-stem, the first internal radial protrusion being positioned at an end of said bushing.

    PNG
    media_image7.png
    616
    508
    media_image7.png
    Greyscale
         
    PNG
    media_image8.png
    509
    717
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    616
    508
    media_image9.png
    Greyscale
   
    PNG
    media_image10.png
    509
    717
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    616
    494
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    468
    699
    media_image12.png
    Greyscale


 	Regarding Claim 2,
wherein said means of preventing translation with respect to said axis are constituted by an external annular recess (with 38, note 43) which is defined outside the bushing and is shaped so as to 
Regarding Claim 8,
wherein said piston-stem is provided with an axial recess (132, Figs. 9-10; ex. Col. 6, line 49-Col. 7, line 33) and a radial hole (with 130), which are adapted to allow the discharge of the pressurized gas between the stem portion and the sealing means when the radial hole is facing, entirely or at least partially, said sealing means.
Regarding Claim 13,
wherein the piston-stem has, on an outer surface of the stem portion, a longitudinal recess (with 132, 30), which extends in an axial direction for a length such as to allow a discharge of the pressurized gas (via 130) between the stem portion and the sealing means when the longitudinal recess is partly facing the bushing and is partly facing said sealing means (ex. Fig. 10).
Regarding Claim 14,
wherein the kinetic energy of the piston-stem is dissipated predominantly by friction between the piston and the conical surface of said bushing (Figs. 1, 9, 10).
Regarding Claim 15,
wherein said piston portion has a larger diameter than said stem portion (ex. Fig. 9).
Regarding Claim 16,
A gas cylinder actuator with safety device for uncontrolled return of the piston-stem, which comprises:
 	a tubular containment jacket (160, Figs. 1, 9-10,
 	two opposing heads (left end with 24 or (44 and/or 48), and right end with 26 or 22, Figs. 1, 9, 10) for closing said tubular jacket, a first head (left end with 24 or (44 and/or 48), Figs. 1, 9, 10) which is provided with a through hole (note 20 or 20’ passes through, Figs. 1, 9, 10) for passage and for 
 	the piston-stem, which comprises a stem portion (20, 20’) and a piston portion (ex. 34; or 32 or 126),
sealing means (with 46 of 18; or 48) which are arranged so as to act against said stem portion at said through hole, wherein the sealing means are constituted by an annular gasket (with 46; or 48) which is pressed between an outer surface of the stem portion and a facing portion of the internal surface of the jacket,
 	a chamber (14) for pressurized gas being defined between said tubular jacket, said heads and said piston-stem, wherein said piston portion of the piston-stem is movably positioned within the chamber (Figs. 1, 9, 10),
 said gas cylinder actuator further comprising, between said first head and said piston portion, a bushing (36, 36’, Figs. 1, 9, 10, ex. Col. 2, line 58-Col. 3, line 8, Col. 6, line 29-Col. 7, line 56), which is coupled to said tubular jacket with means of preventing translation (with 38, ex. Col. 2, line 58-Col. 3, line 8,) with respect to said axis, and is designed to encounter said piston portion, said bushing being configured to at least be deformed in the event of impact with said piston portion owing to the uncontrolled return of said piston-stem, so as to allow the passage of said piston portion and the formation of a gas discharge passage between the piston-stem, the sealing means and the through hole (Figs. 1, 9, 10; ex. Col. 7, lines 9-33), said bushing positioned between said sealing means and said piston portion of said piston-stem (Figs. 1, 9, 10), and wherein said bushing comprises a first internal radial protrusion (“2”, example annotations below; please see also comments in the response section above)  and a second internal radial protrusion ( “3”) both extending radially from said bushing towards said axis and contacting said piston-stem, the first internal radial protrusion being spaced from the second internal radial protrusion.


    PNG
    media_image9.png
    616
    508
    media_image9.png
    Greyscale
   
    PNG
    media_image13.png
    468
    710
    media_image13.png
    Greyscale


    PNG
    media_image11.png
    616
    494
    media_image11.png
    Greyscale
 
    PNG
    media_image14.png
    468
    699
    media_image14.png
    Greyscale




Allowable Subject Matter
Claims 3-7, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745       

/THOMAS E LAZO/Primary Examiner, Art Unit 3745